                               CERTIFICATE OF SERVICE

       I, Brian W. Waerig, do hereby certify that on this 16th day of June, 2020, I caused a true

and correct copy of Defendant TransEdge Truck Centers’ Answer with Affirmative Defenses to

be served via this Court’s ECF system, upon the following:

                                      Matthew Mobilio
                                     Mobilio Law, LLC
                               609 W. Hamiton Street, Suite 100
                                    Allentown, PA 18101
                                   matt@mobiliowood.com




                                                             Brian W. Waerig
